SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff-Appellant Jeffrey A. Nelson (“Nelson”), proceeding pro se, is a prisoner at the Green Haven Correctional Facility (“Green Haven”). He filed the instant civil rights action in the Southern District of New York against various officials and medical care providers at Green Haven, alleging, that the Defendants-Appellees violated, inter alia, his Eighth Amendment right to adequate medical care.1 The district court granted summary judgment to the Defendants-Appellees on all of Nelson’s claims, and dismissed Nelson’s complaint in its entirety.
We assume the parties’ familiarity with the facts, the procedural history, and the scope of the issues presented on appeal. We affirm the grant of summary judgment dismissing Nelson’s complaint substantially for the reasons given by the district court.
We have considered all of Nelson’s contentions on appeal and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.

. Nelson has abandoned, on appeal, his other constitutional claims that were dismissed below. See Cruz v. Gomez, 202 F.3d 593, 596 n. 3 (2d Cir.2000).